Citation Nr: 0946426	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for passive aggressive 
personality disorder, behavior disorder (previously claimed 
as a mental disorder) for accrued benefits purposes.

2.  Entitlement to service connection for bronchial asthma 
for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1968 to April 1970.  
The Veteran died on July [redacted], 2002.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York, respectively.  

In November 2005, the appellant testified before a Veterans 
Law Judge (VLJ) at a VA Travel Board hearing at the New York 
RO.  Unfortunately, due to a recording malfunction, a 
transcript of that hearing could not be produced.  The 
appellant was notified of this in March 2006 and elected to 
have another VA hearing.  Subsequently, the appellant 
testified at a September 2009 VA Travel Board hearing before 
the undersigned Acting VLJ sitting at the New York RO.  A 
copy of the hearing transcript has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Claims for service connection for accrued benefits purposes

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2009); 38 C.F.R. 3.1000 (a) (2009) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  
Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death."  38 C.F.R. § 
3.1000 (c) (2009).  The appellant's claim was timely filed.

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  The Federal Circuit noted that 
"a consequence of the derivative nature of the surviving 
spouse's entitlement to a Veteran's accrued benefits claim is 
that, without the Veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).

The claims for service connection for a personality disorder, 
behavior disorder and bronchial asthma were denied in a 
January 2002 rating decision.  The Veteran filed a timely 
notice of disagreement with this action in February 2002.  
The Veteran died in July 2002.  The record reflects that the 
RO failed to provide the Veteran with a subsequent statement 
of the case (SOC) concerning the claims.

The appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child in August 
2002.  On this form she observed that the Veteran had filed a 
claim for compensation and requested that VA follow-up with 
the claim on her behalf.  Reading this statement in the light 
most favorable to the appellant, the Board concludes that 
appellant filed an informal claim for accrued benefits 
purposes.  As her claim was received prior to December 16, 
2003, it will be considered under the former version of 38 
U.S.C.A. § 5121(a) which included the two-year limit on 
accrued benefits.  By letter dated in March 2003, the 
appellant was informed that the RO "couldn't approve [her] 
claim for accrued benefits." 

Thereafter, the appellant submitted a statement in June 2004 
expressing disagreement with the denial of service connection 
contending that the Veteran's psychiatric disorder and asthma 
resulted in service.  The Board construes this statement as a 
notice of disagreement with the denial of accrued benefits 
for these disabilities.  

The filing of a notice of disagreement places the claims in 
appellate status.  The failure to issue a SOC in such a 
circumstance renders the claims procedurally defective and 
necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2009); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).  The purpose of the remand is to give 
the RO an opportunity to cure this defect.  Thereafter, the 
RO should return the claims file to the Board only if the 
appellant perfects an appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a SOC and a VA Form 9 [substantive appeal], the 
Board is not required and has no authority to decide the 
claim).


Cause of death and DIC claims

Subsequent to the RO's last consideration of the appellant's 
claim for service connection for cause of the Veteran's death 
in the February 2005 statement of the case, the United States 
Court of Appeals for Veterans Claims held that, in the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits, proper notice must include (1) a statement of 
the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service- connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  The record does not reflect that the 
appellant has been provided notice that fully complies with 
Hupp.

The Board also finds that the appellant's claim for service 
connection for cause of the Veteran's death is intertwined 
with the claims for service connection for passive aggressive 
personality disorder, behavior disorder and bronchial asthma 
for accrued benefits purposes.  In other words, if either of 
the claims for service connection are granted, this may 
impact the cause of death and DIC claims.  Therefore, action 
on the Veteran's cause of death and DIC claims are deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a SOC pertaining 
to the issues of service connection for 
passive aggressive personality disorder, 
behavior disorder and bronchial asthma for 
accrued benefits purposes.  In connection 
therewith, the appellant and her 
representative should be provided with 
appropriate notice of her appellate 
rights.  If the appellant perfects an 
appeal with respect to this issue, the RO 
or the AMC should ensure that all 
indicated development is completed before 
the issue is certified to the Board.

2.  With respect to the claim for service 
connection for the cause of the Veteran's 
death, the RO should also provide the 
appellant and her representative with 
notice complying with Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  

3.  After conducting any additional 
development deemed necessary based on the 
appellant's response to the notice letter 
discussed above, the RO should 
readjudicate the claim for service 
connection for the cause of the Veteran's 
death.  If any benefits sought remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


